DETAILED ACTION
This Office Action is responsive to communications of application received on 3/14/2022. The disposition of the claims is as follows: claims 16-30 are pending in this application. Claims 16, 18 and 26 are independent claims.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application number 10-2018-0012451 filed in Korea on 1/31/2018.  Receipts of the subject certified copy of the priority document from participating IP office on 3/21/2022, the requirements of 35 U.S.C. 119(a)-(d) have been met and the priority document is placed into the file.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 3/14/2022 and 7/26/2022 have been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-22, 24-27, 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9, 3-8, 10-13 of U.S. Patent No. 11,310,389 B2 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims are to be found in the patent claims (as the application claims fully encompass patent claims). The difference between the application claims and the patent claims lie in the fact that the patent claims include more elements and is thus much more specific. Thus, the invention of claims 1-13 of the patent is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claims 16-22, 24-27, 29-30 are anticipated by claims 1-2, 9, 3-8, 10-13 of the patent, they are not patentably distinct from claims 1-2, 9, 3-8, 10-13 of the patent.
Shown below are the independent claim from the application and the corresponding independent claim from the patent.
Instant Application 17/694,167
(claim 16)
US Patent 11,310,389 B2
(claim 1)

An image reading apparatus comprising: an image sensor to scan documents; a document feeder to move loaded documents to a document conveying path onto the image sensor using a single motor,

An image reading apparatus comprising: an image sensor to scan documents; a document feeder to move loaded documents to a document conveying path using a single motor; and
the document feeder including a pick-up member to use a driving force of the single motor intermittently through a first clutch to move the loaded documents from a tray to the document conveying path, and
the document feeder including a first gear to transfer the driving force of the single motor, a second gear to reduce the transferred driving force of the single motor, and a third gear to axially change the transferred and reduced driving force of the single motor to use the driving force of the single motor intermittently through a second clutch to move the tray loaded with the documents to a side of the pick-up member, and to use sensors to detect the documents in positions spaced on the document conveying path and output signals; and 
a processor to control the document feeder and the image sensor to scan the loaded documents, including to control an operation of the first clutch based on the signals of the sensors.
a processor to control the document feeder and the image sensor to scan the loaded documents, wherein the document feeder includes: a first driving device including a pick-up member to intermittently use a driving force of the single motor through a first clutch to move the loaded documents from a tray to the document conveying path; a second driving device to intermittently use the driving force of the single motor through a second clutch to move the tray loaded with the documents to a side of the pick-up member; a third driving device to use the driving force of the single motor to move the documents along the document conveying path onto the image sensor; and first and second sensors to detect the documents in positions spaced on the document conveying path, the first and second sensors to output signals, and wherein the processor controls an operation of the first clutch based on the signals of the first and second sensors, and wherein the second driving device includes a first reduction member to transfer the driving force of the single motor, a second reduction member to reduce the driving force transferred from the first reduction member, and a third reduction member to axially change the driving force reduced through the second reduction member.




Instant Application 17/694,167
(claim 18)
US Patent 11,310,389 B2
(claim 9)

An image reading apparatus comprising: an image sensor to scan documents; a document feeder to move loaded documents to a document conveying path onto the image sensor using a single motor,

An image reading apparatus comprising: an image sensor to scan documents; a document feeder to move loaded documents to a document conveying path using a single motor; and
the document feeder including a pick-up member to use a driving force of the single motor intermittently through a first clutch to move the loaded documents from a tray to the document conveying path, and the document feeder to use the driving force of the single motor intermittently through a second clutch to move the tray loaded with the documents to a side of the pick-up member, and to use sensors to detect the documents in positions spaced on the document conveying path and output signals; and a processor to control the document feeder and the image sensor to scan the loaded documents, including to control an operation of the first clutch based on the signals of the sensors, wherein: a first sensor of the sensors is upstream of the document conveying path with respect to a second sensor of the sensors, the processor controls the first clutch to provide no driving force of the motor when the signals of the first and second sensors are in an on state, the processor controls the first clutch to provide the driving force of the motor when the signals of the first and second sensors are in the on state and the signal of the first sensor is changed to an off state.
a processor to control the document feeder and the image sensor to scan the loaded documents, wherein the document feeder includes: a first driving device including a pick-up member to intermittently use a driving force of the motor through a first clutch to move the loaded documents from a tray to the document conveying path; a second driving device to intermittently use the driving force of the motor through a second clutch to move the tray loaded with the documents to a side of the pick-up member; a third driving device to use the driving force of the motor to move the documents along the document conveying path onto the image sensor; and first and second sensors to detect the documents in positions spaced on the document conveying path, the first and second sensors to output signals, and wherein the processor controls an operation of the first clutch based on the signals of the first and second sensors, wherein: the first sensor is installed upstream of the document conveying path with respect to the second sensor, the processor controls the first clutch to provide no driving force of the motor to the first driving device when the signals of the first and second sensors are in an on state, the processor controls the first clutch to provide the driving force of the motor to the first driving device when the signals of the first and second sensors are in the on state and the signal of the first sensor is changed to an off state.



Instant Application 17/694,167
(claim 26)
US Patent 11,310,389 B2
(claim 10)

A document feeder, comprising: a tray to include documents to be moved to a document conveying path;

A document feeder, comprising: a tray to include documents; 
first and second sensors to detect the documents in spaced positions on the document conveying path, the second sensor being downstream on the document conveying path with respect to the first sensor, the first and second sensors to output signals; 
a pick-up device to receive a driving force from a single motor and move the documents from the tray to the document conveying path one by one when the first sensor is in an off state and the second sensor is in an on state; 
a lifting device to receive the driving force from the single motor and move the tray with the documents to a side of the pick-up device when the signals of the first and second sensors are in the on state and the signal of the first sensor is changed to the off state; and 
a feeding device in the document conveying path to receive the driving force from the single motor and convey the moved documents to be scanned.
a pick-up device to move the documents from the tray to a document conveying path one by one;
a lifting device to move the tray with the documents to a side of the pick-up device; 
a feeding device disposed in the document conveying path to convey the moved documents to be scanned; and first and second sensors to detect the documents in spaced positions on the document conveying path, the first and second sensors to output signals wherein the pick-up device, the lifting device, and the feeding device are driven through a single motor, the documents are moved by the pick-up device when the first sensor is in an off state and the second sensor disposed is in an on state, the second sensor being downstream of the document conveying path with respect to the first sensor, and the driving force of the single motor is provided to the lifting device to move the tray to the side of the pick-up device when the signals of the first and second sensors are in the on state and the signal of the first sensor is changed to the off state.


Allowable Subject Matter
Claims 16-22, 24-27, 29-30 would be allowable if a terminal disclaimer is filed to overcome the Double Patenting rejections set forth in this Office action.
Claims 23 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675